Citation Nr: 0927699	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service connected anxiety disorder with posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Attorney Michael W. Zimecki 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1948 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which in pertinent part, denied the benefit 
sought on appeal.  The Veteran's claim was subsequently 
transferred to the Regional Office in Pittsburgh, 
Pennsylvania (RO). 

The Board notes that in March 2004, when the Veteran 
initiated his claim for an increased rating, he was 
represented by the Disabled American Veterans.  In October 
2007, VA received a VA Form 22-22a, Appointment of Individual 
Claimant's Representative, from the Veteran in which he 
appointed the individual noted on the cover of this decision 
as his representative. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his correspondence (second substantive appeal (VA Form 9)) 
dated October 2007, the Veteran indicated that he wanted a 
hearing before a Member of the Board at the RO (a Travel 
Board hearing).  In a notation next to his hearing request, 
the Veteran indicated that he preferred either a Travel Board 
hearing or a videoconference hearing at the RO, whichever 
could be scheduled first.  The Veteran has not withdrawn his 
request for a Travel Board hearing).  Pursuant to 38 C.F.R. § 
20.700 (2008), a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules travel board hearings, a remand of this matter to 
the RO is warranted.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Therefore, in order to ensure the Veteran's due process 
rights, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge 
(VLJ), at the RO, pursuant to his January 
2008 request.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  If the Veteran no 
longer desires the requested hearing, a 
signed writing to that effect must be 
placed in the claims file.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the Veteran or his representative until further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

